DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered.
Claims 1-29 are cancelled.  Claims 30-62 are currently pending.  Claims 34-35, 42-53 and 56-58 are withdrawn.  Claims 30-42, 44, 46-55, 57, 59 and 60 are currently amended.  Claims 61-62 are newly added.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn
RE: Rejection of Claim 55 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Applicant has amended claim 55 to recite “…wherein the one or more soluble salts include multiple soluble salts…”  Thus, Applicant’s amendment clarifies the composition requires more than one soluble salt selected from:
between about 2.5 g/L and about 12 g/L sodium chloride; 
about 0.3 g/L potassium chloride; 
about 0.2 g/L calcium chloride; 
about 0.1 g/L magnesium chloride; and 
about 0.4 g/L sodium bicarbonate.


Applicant’s amendment obviates the previous rejection of record. Therefore, the rejection of claim 55 is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Rejections Withdrawn
RE: Rejection of Claim(s) 30-33, 36-39, 41, 54 and 55 under 35 U.S.C. 102(a)(1) as being anticipated by Huang, as evidenced by RPMI-1640:
Applicant’s amendment submitted October 25, 2021 has amended claims 30 and 59 to require the composition includes a liquid and a solid, wherein the composition comprises a preserved tissue and a liquid preservation solution.  As discussed in the Interview (21 October 2021), Huang’s disclosed composition is in a frozen state, i.e. a solid, and thus does not comprise a liquid and a solid.
Therefore, due to the claim amendments the rejection under 35 U.S.C. 102(a)(1) has been withdrawn, however the amendment has necessitated a new ground of rejection, as set forth below.

Rejection of Claim(s) 59-60 under 35 U.S.C. 102(a)(1) as being anticipated by Li:
Due to the claim amendments the rejection of claims 59-60 under 35 U.S.C. 102(a)(1) as being anticipated by Li has been withdrawn. However, as discussed in the Interview (21 October 2021), it was noted that the cited reference to Li is directed to a non-frozen composition (i.e. stored on ice).  Therefore, upon further consideration, and conducting an updated prior art search, the newly amended limitations have necessitated a new ground of rejection under 35 U.S.C. 102(a)(1), as set forth below.
New ground(s) of Rejection, necessitated by Amendment
Claim(s) 30-31, 37-41, 54, 55, 59-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., (BIOLOGY OF REPRODUCTION 83, 852-858 (2010); previously cited) (“Li”), as evidenced by University College London (Culture Online-UCL, retrieved from the internet 3/10/2022; see PTO-892) (“UCL”) and Cambridge English Dictionary (definition of “Solid”, Dictionary.Cambridge.Org, retrieved from the internet 3/10/2022; see PTO-892) (“Cambridge”).
Li is directed to cryopreservation of common Carp sperm (Cyprinus carpio, L.) using various cryoprotectants, e.g. DMSO (dimethyl sulfoxide) (Abstract).  Li discloses that cryopreservation of fish sperm is an important tool for conservation of biodiversity, efficient and selective fertilization and for synchronization of artificial reproduction (INTRODUCTION, left column, first paragraph).
Regarding claims 30-31 and 59-60, Li teaches preparing sperm (reproductive tissue) for cryopreservation by disposing the sperm in a DMSO extender solution (100 ml) to preserve the sperm for three time periods prior to cryopreservation.  The DMSO extender solution comprises the following ingredients:
360 mg of NaCl (3.6 g/L),
 1000 mg of KCl (10 g/L), 
22 mg of CaCl2 (0.22 g/L), 
8 mg of MgCl2 (0.08 g/L), 
20 mg of NaHCO3 (sodium bicarbonate) (0.2 g/L),
89 ml of distilled water, and
11 ml of DMSO, thus the final volume is 100 ml.  
Experimental Groups, left column, page 853).
Therefore, Li exemplifies a composition comprising 11% DMSO (v/v) (prior art is within the claimed range, MPEP 2131.03) and several soluble salts including sodium (NaCl and NaHCO3), calcium (CaCl2), potassium (KCl) and magnesium (MgCl2). Li exemplifies NaCl provided at a concentration of 360 mg per 100 ml, which correlates to 3.6 g/L, which equals a molar concentration of 61.6 mM (prior art is within the claimed range, MPEP 2131.03).
Cambridge evidences the definition of “solid” includes the following meanings:
substances that are not a liquid or a gas (pages 2/14, 4/14 and 5/14), 
are objects that have a height, width and length (page 4/14),
objects that have a fixed shape that cannot be changed easily (page 5/14).
UCL evidences that cells found in animals behave like solids (third paragraph, page 1 of 2), particularly since cells do not flow freely as is required by “liquids”. Therefore, the cells disclosed by Li are considered to read on a “solid”.
	Thus, Li’s disclosed composition includes a liquid and a solid, wherein the composition comprises solid reproductive tissue preserved on ice in a liquid preservation solution that consists of 11% DMSO and one or more soluble salts, wherein the one or more soluble salts provides 3.6 g/L (61.6 mM) sodium chloride (i.e. sodium cation), thus anticipating claims 30-31, 59 and 60.  
Regarding claims 37-40 and the limitations directed to the concentration of the DMSO, Li exemplifies the liquid preservation solution contains 11% DMSO (prior art is within the claimed range, MPEP 2131.03).
Regarding claim 41 and the limitation “wherein the preserved tissue is saturated in the liquid preservation solution”, it is noted that Li teaches the sperm was diluted in the DMSO extender solution, which reads on “the preserved tissue is saturated in the liquid preservation solution”, thus anticipating claim 41.
Regarding claim 54, Li teaches the preservation solution includes 3.6 g/L of sodium chloride, thus anticipating claim 54.
Regarding claim 55, Li teaches the preservation solution includes multiple soluble salts including 3.6 g/L of sodium chloride and 0.22 g/L of calcium chloride (i.e. about 0.2 g/L calcium chloride) (prior art is within the claimed ranges, MPEP 2131.03), thus anticipating claim 55.

Claim(s) 30-31, 37-39, 41, 54-55, 59 and 60 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wolfinbarger Jr. et al (U.S. Patent No. 5,879,876; see PTO-892) (“Wolfinbarger”), as evidenced by Baxter Healthcare (Plasma-Lyte A Injection pH 7.4, retrieved from the internet; see PTO-892) (“Baxter”).
Wolfinbarger is directed to methods for preparing a cryopreserved tissue for transplantation wherein the cryopreserved tissue is thawed and the cryoprotectant agent is washed out of the preserved tissue using a continuous multi-step dilution perfusion process for producing tissue suitable for transplantation (Abstract and col. 2, lines 23-31).  Wolfinbarger’s FIG. 9 illustrates the DMSO concentration at various time points 
Regarding claims 30-31 and 59-60, Wolfinbarger’s Example 1 (column 15) teaches the following method:
A cryopreserved human heart valve (i.e. solid, preserved tissue) was removed from storage, transitioned and thawed (see FIGS. 1 and 7). While the valve was being thawed, a one (1) liter bag of a Plasmalyte® solution (i.e. liquid) was prepared and a continuous perfusion chamber 1 was removed from its' sterile packaging and placed onto a sterile field on the counter/table top. Once the heart valve was thawed, the pouch containing the heart valve was aseptically opened and the heart valve and liquid contents were gently poured into the continuous perfusion chamber. The top of the continuous perfusion chamber was then replaced onto the perfusion chamber and closed to form a loose seal. The in-flow line 2 was inserted into the access port on the bag 3 of Plasmalyte® such that Plasmalyte® began to flow into the continuous perfusion chamber containing the thawed heart valve. While the perfusion chamber began to fill, the outlet port line 19 on the perfusion chamber was opened and placed such that it drained into the waste basin 23 located beneath the counter/table. The wash-out procedure required approximately 10 minutes.  At the completion of the method, the heart valve remained saturated in approximately 250 mls of the Plasmalyte®-DMSO liquid solution thus preserving the integrity and sterility of the thawed heart valve. The concentration of DMSO in the washout solution changed from approximately 10% to approximately 0.5% over the 10-minute time period (see 

It is additionally noted that, in addition to the heart valve being in contact with the wash-out solution during the approximately 10 minutes of washing the DMSO cryoprotectant out of the preserved heart valve, Wolfinbarger teaches that, should there be a need for the tissue to be held for longer time periods prior to transplantation, the tissue can be held in the remaining 250 mls of wash-out solution at temperatures ranging from about 3°-10°C. The tissue can be held (i.e. preserved) in this manner for about 30 minutes to about 2 hours prior to transplantation (col. 9, lines 29-51).
Thus, Wolfinbarger discloses a composition that includes a liquid and solid, wherein the composition comprises a preserved tissue (i.e. solid heart valve) and a liquid preservation solution (wash-out solution in the perfusion chamber during and after the wash-out process), wherein the liquid preservation solution consists of Plasmalyte® and DMSO, wherein the concentration of DMSO ranges from 10% to 0.1%.
Baxter evidences that Plasmalyte® solution provides 140 mEq/L of sodium cation (correlates to 140 mM), 5 mEq/L of potassium cation (correlates to 5 mM potassium) and 3 mEq of magnesium cation (correlates to 3 mM magnesium).
The soluble salts are provided in the following amounts:
5.26 g/L of sodium chloride, 
5.02 g/L of sodium gluconate, 
3.68 g/L of sodium acetate,

0.3 g/L of magnesium chloride
Thus, Wolfinbarger’s disclosed Plasmalyte® contains one or more soluble salts, wherein the one or more soluble salts provide 140 mM sodium cation, specifically 5.26 g/L of sodium chloride, and 5 mM potassium cation, specifically 0.37 g/L of potassium chloride.  Thus, Wolfinbarger’s composition anticipates claims 30-31 and 59-60.
Regarding claims 37-39, Wolfinbarger teaches DMSO concentrations ranging from 0.1% to 10% (prior art is within the claimed range, MPEP 2131.03), thus anticipating claims 37-39.
Regarding claim 41, Wolfinbarger’s Example 1 teaches the preserved heart valve is immersed in approximately 250 mls of the Plasmalyte®-DMSO solution, thus anticipating claim 41.
Regarding claims 54 and 55, Baxter evidences the Plasmalyte® solution disclosed by Wolfinbarger includes 5.26 g/L of sodium chloride, and 0.37 g/L of potassium chloride (about 0.3 g/L of potassium chloride) (prior art is within the claimed range, MPEP 2131.03), thus anticipating claims 54 and 55.


Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Rejections Withdrawn
RE: Rejection of Claim 40 under 35 U.S.C. 103 as being unpatentable over Huang, as evidenced by RPMI-1640, and further in view of US ‘436”.
As set forth above, due to the claim amendments the cite reference to Huang et al is no longer applied.  However, Applicant’s amendments are addressed under new grounds of rejection as set forth below.


New ground(s) of rejection, necessitated by Amendment
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfinbarger, as evidenced by Baxter, as applied to claims 30-31, 37-39, 41, 54-55, 59 and 60 as set forth above, and further in view of Day et al., (Tissue Engineering: Part C, Vol. 23, NO. 10, 2017, pages 575-582; see PTO-892) (“Day”).
The teaching of Wolfinbarger, as evidenced by Baxter, is set forth above.
Regarding claims 32-33 and the limitation that the preserved tissue is nerve tissue (claim 32), and specifically human or animal nerve tissue (claim 33), it is noted that Wolfinbarger’s Example 1 does not further exemplify human or animal nerve tissue. However, Wolfinbarger at column 6, lines 1-13, teaches the invention is suitable for a variety of tissues including veins (vascular tissue), musculoskeletal tissues (muscle tissue, skeletal tissue), skin tissue, ligaments, tendons and cartilage, and is not limited to only these tissues. 

Day is directed to studies that explored different approaches to preserving engineered neural tissue (EngNT) for nervous system repair. Day teaches that it is important for clinical and commercialization purposes to preserve neural tissue without disrupting cellular and extracellular components and structures. Day subjected the EngNT to cryogenic storage for longer-term storage studies using DMSO as the cryoprotectant agent (Abstract).
Day teaches EngNT is a potential alternative to the current clinical gold standard autograft for treating peripheral nerve injuries, and in order to support commercialization and clinical translation of EngNT, it would be beneficial to be able to store the living cellular constructs in a preserved manner thus allowing flexibility in the timing between manufacture and usage (Introduction, left column, page 575).  Day’s engineered nerve tissue comprises rat Schwann cells (i.e. animal nerve tissue) (Introduction, left column, second paragraph, page 576).

Therefore, given the intention of Day is to cryopreserve engineered nerve tissue for future use in clinical applications, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to include the cryopreserved nerve tissue, as taught by Day, in the method of Wolfinbarger for the predictable result of successfully reducing the toxicity of the preserved nerve tissue by removing the majority of the DMSO cryoprotectant.
 The person of ordinary skill in the art would have been motivated to modify the method of Wolfinbarger to include processing of cryopreserved nerve tissue for the predictable result of successfully reducing the toxicity of the nerve tissue, thus meeting the limitations of claims 32 and 33.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Wolfinbarger and Day because each of these teachings are directed at therapeutic uses of cryopreserved animal tissues.	


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfinbarger, as evidenced by Baxter, as applied to claims 30-31, 37-39, 41, 54-55, 59 and 60 as set forth above, and further in view of Rieder et al., (Circulation, 2005; 111:2792-2797; see PTO-892) (“Rieder”).
The teaching of Wolfinbarger, as evidenced by Baxter, is set forth above.
Regarding claim 36, it is noted that Wolfinbarger does not further comment on whether or not the heart valve tissue is decellularized.  However, Rieder is directed to tissue engineering of heart valves, specifically by decellularization. Rieder teaches decellularization of both porcine and human heart valves (Abstract: Methods and Results).  Rieder teaches the decellularization of the human heart valves significantly reduces the immunogenicity of the valve (Discussion, left column, second paragraph, page 2797).
Therefore, given the intention of Wolfinbarger’s process is to prepare preserved heart valves for transplantation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process decellularized human heart valves.
The person of ordinary skill in the art would have been motivated to modify the method of Wolfinbarger to include processing decellularized heart valves, for the predictable result of successfully providing transplant tissue that has significantly reduced immunogenicity, thus providing tissue with the reduced likelihood of being rejected by the transplant recipient, thus meeting the limitation of claim 36.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Wolfinbarger and Rieder because each of these teachings are directed at therapeutic uses of human heart valves.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfinbarger, as evidenced by Baxter, as applied to claims 30-31, 37-39, 41, 54-55, 59 and 60 as set forth above, and further in view of Brockbank et al., (US 2010/0216110; see PTO-892) (“Brockbank”).

Regarding claim 40, it is noted that Wolfinbarger teaches the liquid preservation solution comprises DMSO at concentrations that range from 0.1% to 10%, as a result of the concentration of DMSO used to preserve the heart valves initially. Wolfinbarger does not further comment on the heart valves being cryopreserved using concentrations of DMSO that are greater than 10%, thus resulting in the wash-out solution having concentrations of DMSO that are greater than 10%.
However, Brockbank is directed to methods for cryopreserving tissues, e.g. heart valves, using high concentrations of cryoprotective chemicals (paragraphs [0002] and [0019]), and after cryopreserved storage, the tissue is subjected to a step wise washing process to reduce the cryoprotectant concentration.  Brockbank teaches the cryoprotectants include dimethyl sulfoxide (DMSO) at concentration ranging from 20-50% (paragraphs [0044] and [0046]). Thus, Brockbank has established it was well-known in the art that heart valves are cryopreserved using DMSO concentrations greater than 10%, and thereafter washed to reduce the concentration of the cryoprotectant.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute cryopreserved heart valves having DMSO concentrations ranging from 20% to 50%, as the cryopreserved heart valves in the method of Wolfinbarger.
The person of ordinary skill in the art would have been motivated to use heart valve tissue having DMSO concentrations ranging from 20% to 50%, as taught by Brockbank, for the predictable result of reducing the high concentration of DMSO, since doing so reduces the DMSO toxicity and makes the heart valves safer to use for transplantation, thus meeting the limitation of claim 40.
.

Claims 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfinbarger, as evidenced by Baxter, as applied to claims 30-31, 37-39, 41, 54-55, 59 and 60 as set forth above.
The teaching of Wolfinbarger, as evidenced by Baxter, is set forth above.
Regarding claim 61, although Wolfinbarger’s Example 1 discloses human heart valve tissue (i.e. animal tissue), Wolfinbarger does not further teach the specific tissues recited in claims 61 and 62.  However, Wolfinbarger at column 6, lines 1-13, teaches the invention includes a variety of tissues including veins (vascular tissue), musculoskeletal tissues (muscle tissue, skeletal tissue), skin tissue, ligaments, tendons and cartilage, and is not limited to only these tissues. 
Thus, Wolfinbarger does render obvious a composition comprising vascular tissue, muscle tissue, skeletal tissue, skin tissue, ligaments, tendons and cartilage, that is, Wolfinbarger teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a composition comprising vascular tissue, muscle tissue, skeletal tissue, skin tissue, ligaments, tendons or cartilage is within the scope of the teachings of Wolfinbarger, and thus renders the invention of claims 61 and 62 prima facie obvious.  
The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to process vascular tissue, muscle tissue, skeletal tissue, skin tissue, ligaments, tendons or cartilage.  Furthermore, there is 

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30-33, 37-40, 54-55 and 59-60, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-12, 23-29 and 54 of copending Application No. 16/939,889 (reference application) (“Co-pending ‘889”). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The rejection has been updated in view of Applicant’s claim amendments.

Instant claims 30 and 31 recite the following:
30. A composition including a liquid and a solid, wherein the composition comprises:
a preserved tissue; and a liquid preservation solution, comprising: between about 0.1 % to about 50% by volume dimethyl sulfoxide (DMSO); and 
		one or more soluble salts, wherein the one or more soluble salts provide one or more of: 
		between about 43 mM and about 2.6 M sodium cation, 


31. The composition according to claim 30, 
	wherein the one or more soluble salts include one or more of: 
		between about 2.5 g/L and about 150 g/L sodium chloride; 
		between about 0.2 g/L to about 0.4 g/L potassium chloride; 				between about 0.1 g/L to about 0.3 g/L calcium chloride; 2Application No.: 16/898,224 Attorney Docket No.: 00262-0017-01000 				between about 0.2 g/L to about 0.8 g/L sodium bicarbonate; and/or 
		between about 0.09 g/L to about 0.11 g/L magnesium chloride.

Claim 1 of Co-pending ‘889 claims the following:
A wet-preserved tissue composition comprising: nerve tissue: and an aqueous solution consisting of: between about 0.1 % to about 50% by volume dimethyl sulfoxide (DMSO); and one or more soluble salts of: sodium, potassium, calcium, magnesium, or other monovalent or divalent metal cationic salts.
Claim 6 of Co-pending ‘889 depends from claim 1 and further claims the following:
The aqueous solution according to claim 1, wherein the one or more soluble salts provide one or more of: 
		between about 43 mM and about 2.6 M sodium cation, 
		between about 2.7 mM and about 5.4 mM potassium cation, 				between about 0.9 mM and about 2.7 mM calcium cation, and/or 			between about 0.945 mM and about 1.2 mM magnesium cation.  

Thus, the composition of Co-pending claim 6 reads on instant claims 30, 32-33, 37-40 and 59.

Co-pending claims 7-11 read on instant claim 31.

Co-pending claim 12 reads on instant claim 30.

Co-pending claim 54 reads on instant claim 31.


Claim 13 of Co-pending ‘889 claims the following:
	
	13. A method of preserving nerve tissue comprising: 
	preparing nerve tissue; 
	storing the nerve tissue in an aqueous solution consisting of: 
		between about 0.1 % to about 50% by volume dimethyl sulfoxide (DMSO); and
		 one or more soluble salts of: sodium, potassium, calcium, magnesium, or other monovalent or divalent metal cationic salts. 

	Co-pending Claim 23, which depends from claim 13, claims the following: 
 
	23. The method according to claim 13, wherein the one or more soluble salts provide one or more of: 
	between about 43 mM and about 2.6 M sodium cation, 
	between about 2.7 mM and about 5.4 mM potassium cation, 
	between about 0.9 mM and about 2.7 mM calcium cation, and/or 
	between about 0.945 mM and about 1.2 mM magnesium cation.

	Thus, the method of Co-pending ‘889 claim 23 results in making a composition comprising a specimen of tissue in a solution comprising: 
between about 0.1 % to about 50% by volume dimethyl sulfoxide (DMSO); and 			one or more soluble salts wherein the one or more soluble salts provide one or more of: 
		between about 43 mM and about 2.6 M sodium cation, 
		between about 2.7 mM and about 5.4 mM potassium cation, 
		between about 0.9 mM and about 2.7 mM calcium cation, and/or 
		between about 0.945 mM and about 1.2 mM magnesium cation.

	Thus, the composition produced by the co-pending method anticipates instant claims 30 and 59.


	Claim 24 of Co-pending ‘889 claims the following:
	“The method according to claim 13, wherein the one or more soluble salts of sodium include between about 2.5 g/L and about 150 g/L sodium chloride”, the composition produced by the co-pending method anticipates the composition of instant claims 30, 31, 54 and 55.

	Claim 25 of Co-pending ‘889 claims the following:
	“The method according to claim 13, wherein the one or more soluble salts of potassium include between about 0.2 g/L to about 0.4 g/L potassium chloride”, the composition produced by the co-pending method anticipates the composition of instant claims 30, 31, 54 and 55.

	Claim 26 of Co-pending ‘889 claims the following:


	Claim 27 of Co-pending ‘889 claims the following:
	“The method according to claim 13, wherein the one or more soluble salts of magnesium include between about 0.09 to about 0.11 g/L magnesium chloride”, the composition produced by the co-pending method anticipates the composition of instant claims 30, 31, 54 and 55.

	Claim 28 of Co-pending ‘889 claims the following:
	“The method according to claim 13, wherein the one or more soluble salts of sodium include between about 0.2 g/L to about 0.8 g/L sodium bicarbonate”, the composition produced by the co-pending method anticipates the composition of instant claims 31, 54 and 55.

	Claim 29 of Co-pending ‘889 claims the following:
	“The method according to claim 13, wherein the aqueous solution consists of between about 2% to about 15% DMSO by volume, and wherein the one or more soluble salts provide one or more of: between about 43 mM and about 2.6 M sodium cation, between about 2.7 mM and about 5.4 mM potassium cation, between about 0.9 mM and about 2.7 mM calcium cation, and/or between about 0.945 mM and about 1.2 mM magnesium cation.”

	Thus, the composition that results from the method of claim 29 anticipates the composition of instant claims 30-31, 37-40 and 59.



Response to Remarks
Section 112(b) Rejection
As set forth above, Applicant’s amendment obviates the previous rejection of record. Therefore, the rejection of claim 55 is withdrawn.

Section 102 Rejection
As to Applicant’s remarks regarding the rejection of claims 30-33, 36-39, 41, 54 and 55 as being anticipated by Huang, as evidenced by RPMI-1640, as discussed at Applicant’s remarks (pages 14-15), it is noted as set forth above, due to the claim amendments now requiring the composition includes a liquid and a solid, wherein the composition comprises a preserved tissue and a liquid preservation solution the rejection of claims 30-33, 36-39, 41, 54 and 55 as being anticipated by Huang, as evidenced by RPMI-1640 has been withdrawn.

As to Applicant’s remarks regarding the rejection of claims 59-60 as being anticipated by Li, as discussed at Applicant’s remarks (pages 16-17), Applicant’s remarks have been carefully considered.
As discussed in the Interview (21 October 2021), it was noted that, unlike Huang’s frozen composition, the cited reference to Li teaches a non-frozen composition (i.e. stored on ice).  The amended claims do not exclude sperm tissue.  Therefore, upon UCL and Cambridge”, for the reasons set forth above.

Section 103 Rejection
As to Applicant’s remarks regarding the rejection of claim 40 over Huang, as evidenced by RPMI-1640, and further in view of US ‘436, as discussed at Applicant’s remarks (page 17), it is noted the rejection has been withdrawn.

Double Patenting Rejection
No terminal disclaimer has been filed at this time. Therefore, the rejection is maintained.

Rejoinder
As to Applicant’s remarks regarding withdrawn claims 34-35, 42-53 and 56-58 (Applicant’s Remarks, page 18), as noted in the Requirement for Restriction/Election (page 6, mailed 10/15/2020), upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be 

Conclusion
No claim is allowed.  No claim is free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 

/EVELYN Y PYLA/             Examiner, Art Unit 1633